                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

TRUSTEES OF THE TEAMSTERS UNION                      )
NO. 142 PENSION FUND,                                )
                                                     )
                       Plaintiffs,                   )
                                                     )
       v.                                            )
                                                     )       Case No. 2:18-cv-414
UNDERGROUND INCORPORATED,                            )
BOYD CONSTRUCTION COMPANY                            )
INCORPORATED, and LAKE GEORGE                        )
MATERIAL AND SUPPLY COMPANY, INC.,                   )
                                                     )
                       Defendants.                   )

                                     OPINION AND ORDER

       This matter is before the court on the Motion to Compel Discovery [DE 20] filed by the

plaintiffs, Trustees of the Teamsters Union No. 142 Pension Fund, on April 23, 2019. For the

following reasons, the motion is GRANTED.

                                           Background

       The plaintiffs initiated this matter on November 1, 2018. On February 1, 2019, at the

Rule 16 Preliminary Pretrial Conference the plaintiffs served Initial Disclosures on the

defendants. Additionally, on February 1, 2019, the plaintiffs served Plaintiffs’ First

Interrogatories and Plaintiffs’ First Request for Production of Documents on the defendant,

Underground Incorporated. On February 5, 2019, the plaintiffs served via email and first class

mail Plaintiffs’ First Interrogatories and Plaintiffs’ First Request for Production of Documents on

the defendants, Boyd Construction Company Incorporated and Lake George Material and Supply

Company, Inc.

       The plaintiffs have indicated that the defendants failed to serve initial disclosures, answer
interrogatories, respond to the document requests, or provide all responsive documents for

review and copying. Pursuant to N.D. Ind. L.R. 37-1, the plaintiffs attached a certification

indicating that they attempted to resolve this discovery dispute with the defendants before

requesting court intervention. The defendants have not filed a response in opposition, and the

time to do so has passed.

                                            Discussion

       A party may “obtain discovery regarding any nonprivileged matter that is relevant to any

party’s claim or defense and proportional to the needs of the case . . . ” Federal Rule of Civil

Procedure 26(b)(1). For discovery purposes, relevancy is construed broadly to encompass “any

matter that bears on, or that reasonably could lead to other matter[s] that could bear on, any issue

that is or may be in the case.” Chavez v. DaimlerChrysler Corp., 206 F.R.D. 615, 619 (S.D. Ind.

2002) (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351, 98 S. Ct. 2380, 2389,

57 L. Ed. 2d 253 (1978)).

       A party may seek an order to compel discovery when an opposing party fails to respond

to discovery requests or has provided evasive or incomplete responses. Federal Rule of Civil

Procedure 37(a)(3)–(4). The burden “rests upon the objecting party to show why a particular

discovery request is improper.” Gregg v. Local 305 Ibew, 2009 WL 1325103, at *8 (N.D. Ind.

May 13, 2009) (citation omitted). The objecting party must show with specificity that the

request is improper. Cunningham v. Smithkline Beecham, 255 F.R.D. 474, 478 (N.D. Ind.

2009) (citation omitted). That burden cannot be met by “a reflexive invocation of the same

baseless, often abused litany that the requested discovery is vague, ambiguous, overly broad,

unduly burdensome or that it is neither relevant nor reasonably calculated to lead to the

discovery of admissible evidence.” Cunningham, 255 F.R.D. at 478 (internal quotations and



                                                 2
citations omitted). Rather, the court, under its broad discretion, considers “the totality of the

circumstances, weighing the value of material sought against the burden of providing it, and

taking into account society’s interest in furthering the truth-seeking function in the particular

case before the court.” Berning v. UAW Local 2209, 242 F.R.D. 510, 512 (N.D. Ind. 2007)

(internal quotations and citations omitted); see Hunt v. DaVita, Inc., 680 F.3d 775, 780 (7th Cir.

2012) (explaining that the district court has broad discretion in supervising discovery).

       The defendants did not respond or object to the present motion to compel. Therefore,

they did not meet their burden to demonstrate that the requested discovery is improper. The

plaintiffs have attempted in good faith to resolve these discovery disputes before requesting court

intervention.

       “The great operative principle of Rule 37(a)(5) is that the loser pays.” Charles Alan

Wright et al., 8B Federal Practice and Procedure Civil § 2288 at 787 (3d ed. 2014). “Fee

shifting when the judge must rule on discovery disputes encourages their voluntary resolution

and curtails the ability of litigants to use legal processes to heap detriments on adversaries (or

third parties) without regard to the merits of the claims.” Rickels v. City of South Bend, Ind., 33

F.3d 785, 787 (7th Cir. 1994). Any loser may avoid payment by showing that his position was

substantially justified. Rickels, 33 F.3d at 787. The failure to disclose is sanctionable and

properly remedied by an order compelling discovery. Federal Rules of Civil Procedure

37(a)(3)(B), (a)(4), (a)(5); Lucas v. GC Services, L.P., 226 F.R.D. 328, 329–30 (N.D. Ind.

2004). Federal Rule 37(a)(5)(A) states that the court shall require sanctions based upon the costs

of seeking a motion to compel. See Stookey v. Teller Training Distribs., Inc., 9 F.3d 631, 637

(7th Cir. 1993) (citing the prior section number) (“Rule 37(a)(4) clearly allows for an award of

the expenses incurred in obtaining an order to compel, including attorney’s fees.”). Sanctions



                                                  3
under Rule 37(a)(5) are appropriate unless the movant filed the motion without attempting in

good faith to obtain the discovery without court action, the party’s nondisclosure was

“substantially justified,” or other circumstances make an expense award unjust. Federal Rule of

Civil Procedure 37(a)(5)(A). In addition, Federal Rule 37(c)(1) states that a party who fails to

disclose, provides false or misleading disclosure, or refuses to admit information required by

Rule 26(a) without “substantial justification” may be sanctioned unless such failure was

“harmless.” Musser v. Gentiva Health Servs., 356 F.3d 751, 755 (7th Cir. 2004). Thus, Rule

37(a) is a fee-shifting rule, and the loser must pay unless it demonstrates that the movant filed the

motion before attempting to obtain the discovery in good faith without court action, its position

was “substantially justified,” or other circumstances make an expense award unjust.

       Because the defendants have not filed a response to the present motion, they have not

demonstrated that the plaintiffs filed the motion to compel before attempting to obtain the

discovery in good faith, that their position was substantially justified, or that other circumstances

make an expense award unjust.

       Based on the foregoing reasons, the court hereby GRANTS the Motion to Compel

Discovery [DE 20]. The defendants are ORDERED to serve initial disclosures, as well as

provide full and complete responses to Plaintiffs’ Interrogatories and Requests for Production of

Documents with all responsive documents within fourteen (14) days of this Order. The plaintiffs

are DIRECTED to file an affidavit indicating the fees and expenses relating to this discovery

dispute within fourteen (14) days of this Order.

       ENTERED this 15th day of May, 2019.

                                                              /s/ Andrew P. Rodovich
                                                              United States Magistrate Judge




                                                   4
